DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as amended.  The closest art is Ohshima et al. (US 2010/0066833) and Kasazumi et al. (US 2017/0054973).

Regarding claim 1,
Ohshima teaches:
A vehicle periphery display device comprising: 
at least one processor (Ohshima: [0083]: CPU of image processing apparatus 20) configured to implement:
an acquisition portion that acquires a captured image obtained by imaging a periphery of a vehicle with an imaging portion (Ohshima: Fig 1-3F: multiple vehicle cameras; [0083]-[0086]; [0095]-[0102]); and 
a display processing portion that causes a display image that is a image of the vehicle and the periphery of the vehicle to be displayed on a display portion 
the display processing portion causes at least one of a contour guide line representing a contour of the vehicle (Ohshima: Fig 8H; 11; indicator guide line DL; [0107]; [0119]; [0123]), and a predicted course guide line that is a trajectory drawn by the contour guide line according to movement of the vehicle (Ohshima: Fig 8H; 11; expected guide line EL; [0107]; [0119]-[0120]) to be included in the display image (Ohshima: Fig 8H; 11 indicator guide line DL and expected guide line EL on guide display; [0107]; [0118]-[0119]), and changes a position of at least one of the contour guide line and the predicted course guide line such that the contour guide line and the predicted course guide line are present above a road surface in a case where the vehicle is turned (Ohshima: Fig 8H; 11-12D; [0120]-[0121]; expected guide line EL adjusted based on steering angle and displayed superimposed above ground view GV containing road).

Ohshima fails to teach:
stereoscopic image display;

Kasazumi teaches:
stereoscopic image display (Kasazumi: abstract; [0006]; [0026]; [0035]; [0039]; [0041]-[-0042]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kasazumi with Ohshima.  Using a stereoscopic image display as in Kasazumi would benefit the Ohshima device by enhancing the user experience and improving marketability.  Additionally, this is the application of a known technique, using a stereoscopic image display, to a known device ready for improvement, the Ohshima device, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, a stereoscopic display in place of non-stereoscopic display, to obtain predictable results.

No prior art was found that teaches:
	and when the vehicle is turned, changes a position of at least one of the contour guide line and the predicted course guide line such that the contour guide line and the predicted course guide line are present above the contour guide line of traveling straight and the predicted course guide line of traveling straight a road surface in a case where the vehicle is turned;
	especially in light of the other limitations present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/JAMES M PONTIUS/Primary Examiner, Art Unit 2488